Exhibit 10.1

AMENDMENT #01/06

to the Master Lease Agreement of July 01, 1996

between Open Joint Stock Company “Real Estate Investment Fund PIOGLOBAL”

and PREA, L.L.C.

THIS AMENDMENT #01/06 (this “Amendment”) to the Master Lease Agreement dated
1 July 1996 is executed on this 14th day of August of 2006 in Moscow, Russian
Federation between:

PREA, L.L.C. (formerly known as Pioneer Real Estate Advisors, Inc.), a legal
entity incorporated under the laws of State of Delaware, USA, having its
principal place of business at: One Faneuil Hall Marketplace, Boston,
Massachusetts, 02109, U.S.A., INN 9909011493 (Certificate on registration with
tax authorities form series 77 #0412153 issued by the Inter-district
Inspectorate of Ministry on Taxes and Duties of the Russian Federation #38 of
Moscow on August 04, 2004) (“PREA”), represented by James Sheppard, the Head of
the Moscow representative office of PREA, acting on the basis of power of
attorney,

and

Open Joint Stock Company “Real Estate Investment Fund PIOGLOBAL” (formerly known
as OAO “Investment Fund PIOGLOBAL”, OAO “Pioneer First Investment Fund”, OAO
“First Investment Voucher Fund”), a legal entity incorporated under the laws of
the Russian Federation, registered by Moscow Registration Chamber on
September 30, 1992 #017.171, principal state registration number 1027739441971
assigned by the Inter-district Inspectorate of Ministry on Taxes and Duties of
the Russian Federation #39 of Moscow on October 23, 2002 (Certificate form
series 77 #005111184), INN 7704038268 (Certificate form series 77 #002024935),
located at: Russian Federation, 125445, Moscow, ul. Smolnaya, 24 corp. D (the
“Fund”), represented by Closed Joint Stock Company “PIOGLOBAL Asset Management”
(principal state registration number 1027739442389 assigned by the
Inter-district Inspectorate of Ministry on Taxes and Duties of the Russian
Federation #39 of Moscow on October 23, 2002), its management company acting
pursuant to paragraph 3 of Article 3 of the Federal Law “On Investment Funds”
and the Contract on Transfer of Authorities of Sole Executive Management Body of
July 24, 2002 # B-322 (the “Management Company), represented by Andrei M.
Uspensky, General Director of the Management Company, acting on the basis of the
Charter of the Management Company,

PREA and the Fund further jointly referred to as the “Parties”,

WHEREAS:

 

  1. The Fund owns the entire building, located at: Russian Federation, Moscow,
Ulitsa Smolnaya, 24D (the “Building”) as confirmed by certificate on the state
registration of right issued on 03 August 2006 by the Moscow Main Department of
the Federal Registration Service, form series 77AG 433405;

 

  2. The Parties entered into the Master Lease Agreement dated July 1, 1996, as
amended by the latest Amendment of May 05, 2004, registered by the Institution
of Justice on State Registration of Rights to Immovable Property and
Transactions with It on the Territory of Moscow on June 08, 2004, registration
number #77-01/02-486/2004-672, in respect of the whole Building (the “Lease”);

 

  3. The Parties agreed to amend the Lease to reflect results of the most recent
technical inspection and measurements of the Building’s floor space by the
Northern Territorial Bureau of Technical Inventory of Moscow completed as of
March 15, 2006, and to specify the Building’s address in accordance with data
contained in the Moscow City Address Register of Buildings and Constructions.



--------------------------------------------------------------------------------

NOW, THEREFORE, the Parties hereby entered into this Amendment on the following:

 

  1. Article 1 of the Lease shall be restated to read as follows:

“Article 1. Subject of the Agreement

Lease. The Fund hereby leases to PREA, and PREA hereby leases from the Fund, the
entire non-residential office building owned by the Fund with total area of
22,239.8 square meters, located at 24D, Ulitsa Smolnaya, Moscow, Russian
Federation, with conventional number 24228 (the “Building”).”.

 

  2. This Amendment shall constitute an integral part of the Lease and the Lease
shall continue in full force and effect as hereby amended.

 

  3. This Amendment is subject to state registration. The Fund shall bear
expenses on payment of the state duty related to the state registration of this
Amendment. PREA shall be responsible for submission to the governmental
authority on state registration of rights to immovable property and transactions
with it of set of documents necessary for the state registration. The Fund shall
timely provide PREA with the Fund’s documents requested by PREA required for the
state registration hereof.

 

  4. The Parties hereby execute this Amendment in six originals, three in
Russian and three in English, one original in each language for each of the
Parties and for the governmental authority on state registration of rights to
immovable property and transactions with it. In the case of differences in
interpretation between the English and the Russian text hereof, the English text
shall prevail.

Signatures and addresses of the Parties.



--------------------------------------------------------------------------------

The Fund:   PREA:

Open Joint Stock Company “Real Estate Investment Fund PIOGLOBAL” Smolnaya
Street, 24, corp.D

Moscow, 125445

Russian Federation.

 

Postal address for notifications:

General Director of the Management

Company of OAO “PIOGLOBAL”

Gazetny pereulok, 5,

Moscow, 103918

Russian Federation

 

PREA, L.L.C.

 

One Faneuil Hall Marketplace

Boston, Massachusetts, 02109 U.S.A.

 

Moscow Representative office:

Smolnaya Street, 24, corp.D,

Moscow, 125445 Russian Federation

 

Open Joint Stock Company   “Real Estate   Investment Fund PIOGLOBAL”       PREA,
L.L.C.

 

/s/ Andrei M. Uspensky

   

/s/ James Sheppard

Andrei M. Uspensky     James Sheppard General Director of     Head of the Moscow
the Management Company     Representative office ZAO “PIOGLOBAL Asset
Management”     [seal PIOGLOBAL Asset Management]     [seal PREA, L.L.C.]

/s/ Nikolai I. Preobrazhensky

    Nikolai I. Preobrazhensky     Chief Accountant    